Citation Nr: 0016952	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-19374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser



INTRODUCTION

The veteran had active military service from January 1944 to 
April 1946, and from June 1948 to February 1950.  The record 
reflects that the veteran received several citations and 
awards for his military service during WWII, including a 
Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision in which 
the RO granted service connection for PTSD and assigned a 30 
percent disability evaluation.  The veteran appealed for a 
higher initial rating.  He was afforded a hearing at the RO 
in November 1998.  As reflected in the April 1999 
supplemental statement of the case (SSOC), the hearing 
officer continued the 30 percent evaluation for the 
condition.    

The Board notes that RO has adjudicated the claim for a 
higher evaluation for PTSD as an increased rating claim.  
However, inasmuch as the veteran's appeal is from an original 
award following a grant for service connection, the Board has 
framed the issue as shown on the title page of this decision.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (appeals from 
original awards are not construed as claims for increased 
ratings).


REMAND

Following a careful review of the evidence of record, the 
Board finds that further development of the issue on appeal 
is warranted.

The record includes the report of a VA examination and social 
worker evaluation conducted in December 1997, as well as VA 
outpatient treatment records from the VA Medical Center in 
Canandaigua, New York, reflecting continuing treatment for 
PTSD.  Those records reflect the veteran's reports of 
experiencing, among other things, sleep disturbance (to 
include nightmares, and kicking his punching his wife while 
asleep), flashbacks, depression, frequent and uncontrolled 
bouts of anger and rage, and suicidal thoughts.

The appellant most recently underwent VA psychiatric 
examination in September 1998.  At that time, he veteran 
reported daily flashbacks and nightmares 3-4 times per week 
during which he frequently hit his wife.  The veteran 
indicated that he had a tendency to avoid people and was 
easily enraged.  On examination, the veteran's affect and 
demeanor were appropriate.  There was no evidence of thought 
blocking; insight and judgment were adequate.  The veteran 
reported hearing voices at times of people who had done him 
wrong or hurt him.  He indicated that he had constant 
suicidal thoughts and frequent homicidal thoughts until he 
received treatment.  He noted receiving weekly treatment for 
PTSD.  On the Beck Depression Inventory, the veteran received 
a score of 49, noted to be consistent with extremely severe 
depression.  His score on the Mississippi Combat Scale was 
153, well above the cutoff for PTSD.  The veteran's MMPI 
profile portrayed the picture of a man suffering an affective 
disturbance consistent with PTSD; his MMPI PTSD score of 76 
was noted to be consistent with severe PTSD.  The diagnostic 
impression was PTSD, severe and chronic.  The VA examiner 
provided a Global Assessment of Functioning (GAF) score of 
56, indicative of moderate symptoms, or moderate difficulty 
in social, occupational, or school functioning.  See Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

The Board notes, however, that the VA examiner did not make 
any findings with regard to the impact of the veteran's PTSD 
on his social and industrial functioning
Aside from the absence of this necessary information from the 
examination report, the Board notes an additional area of 
concern that is highlighted by the September 1998 report of 
examination and the findings contained therein.  First, 
although the examiner diagnosed the veteran's PTSD as 
"severe, chronic" PTSD, he assigned a GAF score of 56, 
indicative, as noted above, of only moderate symptoms.  The 
DSM-IV notes that moderate symptoms include flat affect, 
circumstantial speech, and occasional panic attacks, and 
result in few friends, and conflicts with peers or co-
workers.  Under the criteria for evaluating mental disorders, 
effective since November 7, 1996 (applicable to the instant 
claim), the actual symptoms associated with a GAF score of 56 
would appear to warrant a 50 percent rating, and not the 
currently assigned 30 percent disability evaluation.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  This apparent 
inconsistency between the GAF scale and the rating criteria 
underscores the need for additional medical information to 
evaluate the veteran's service-connected PTSD.  The Board 
emphasizes that providing a GAF score will not always 
compensate for otherwise inadequate examination findings.  In 
this case, the insufficient and inconsistent findings on the 
most recent (and, for evaluation purposes, the most 
comprehensive) VA examination, render that examination 
inadequate for rating purposes, notwithstanding that a GAF 
score was provided.

In addition, subsequent to his hearing, the veteran indicated 
in a May 1999 statement that his symptoms of PTSD had 
worsened.  He related that he was no longer able to care for 
his wife (who had suffered a stroke).  He had been prescribed 
multiple medications, but said he was feeling so depressed 
that he had not been taking the medication.  He reported 
having nightly panic attacks, memory problems, no motivation, 
fits of rage, irritability, and depression.  The veteran 
indicated that he was unable to get along with his grown 
daughters and went days at a time without speaking to his 
wife.

Given the insufficient findings on the most recent September 
1998 VA examination noted above, as well as the veteran's 
contention that his PTSD symptoms have worsened since that 
examination, the Board finds that a decision with regard to 
the veteran's claim for a higher initial rating for PTSD 
cannot now be accomplished, and that a remand for further 
psychiatric evaluation is warranted.  Furthermore, on remand, 
the RO should consider whether "staged rating," as 
discussed in the Fenderson case, cited to above, is 
appropriate.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent treatment from the 
Canandaigua VAMC, as well as from any 
other facility or source identified by 
the veteran.  If any requested records 
are not available, or otherwise cannot 
be obtained, that fact should clearly be 
noted in the claims file.

2.  After all available records referred 
to above are associated with the claims 
file, the veteran should be scheduled to 
undergo further VA psychiatric 
examination to determine the current 
severity of the veteran's service-
connected PTSD.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to, and 
be reviewed by, the physician designated 
to examine the veteran.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail.  The examiner should 
specifically render findings with 
respect to the existence and extent (or 
frequency) of the following:  memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner should 
also provide a multi-axial diagnosis, 
including assignment of a GAF score.  In 
providing an assessment of the impact of 
PTSD on the veteran's ability to work, 
the examiner also must specifically 
comment upon the degree to which the 
psychiatric symptoms attributable to the 
veteran's PTSD affect his ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which those psychiatric symptoms result 
in reduction in initiative, flexibility, 
efficiency and reliability levels 
(industrial impairment).

All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached (to 
include, as appropriate, citations to 
specific evidence of record), should be 
set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should adjudicate 
the issue of the propriety of the initial 
30 percent rating assigned for PTSD in 
light of all pertinent evidence and legal 
authority.  The RO should specifically 
consider whether "staged rating" is 
appropriate, consistent with the 
Fenderson decision cited to above.  The 
RO should provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.

5.  If the benefit sought on appeal is 
denied, both the veteran and his 
representative should be provided with 
an SSOC and given the opportunity to 
respond within the applicable time 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




